ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                    )
                                                 )
Delta Industries, Inc.                           )      ASBCA Nos. 58667, 58695, 58839
                                                 )
Under Contract No. SPM7L0-12-M-6284              )

APPEARANCE FOR THE APPELLANT:                           Mr. George S. Price
                                                         President and Contract Administrator

APPEARANCES FOR THE GOVERNMENT:                         Daniel K. Poling, Esq.
                                                         DLA Chief Trial Attorney
                                                        Matthew 0. Geary, Esq.
                                                        Adam Heer, Esq.
                                                         Trial Attorneys
                                                         DLA Land and Maritime
                                                         Columbus, OH

                                ORDER OF DISMISSAL

       On 24 April 2014, the Board received Delta's Motion to Dismiss ASBCA
No. 58667. ASBCA No. 58667 is consolidated with ASBCA Nos. 58695 and 58839.
All three appeal numbers relate to the same matter. These appeals have been settled.
Accordingly, ASBCA Nos. 58667, 58695 and 58839 are dismissed with prejudice.

       Dated: 25 April 2014




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58667, 58695, 58839, Appeals of
Delta Industries, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals